JUSTICE RARICK, dissenting: I respectfully dissent. While I agree with the majority with respect to when the accident occurred, I believe that the better view, as espoused by Professor Larson, is that injuries sustained while traveling to and from medical treatment for a compensable injury arise out of and in the course of employment and are compensable. As Professor Larson points out, when referring to Taylor, an employer is under a statutory duty to furnish medical care, and an employee is under a statutory duty to submit to reasonable medical treatment. Such duties become, by implication, part of the employment contract. Professor Larson concludes that "the better view appears to be that accidental injuries during a trip made pursuant to this statutory and contractual obligation are work connected.” (1A. Larson, Workmen’s Compensation, § 13.13, at 3 — 573 (1992).) We have held: "If the injury occurs when the employee was performing acts he was instructed to perform by his employer, acts he had a common-law or statutory duty to perform, or acts he might reasonably be expected to perform incident to his assigned duties, then the injury arose out of his employment. [Citations.]” (Komatsu Dresser Co. v. Industrial Comm’n (1992), 235 Ill. App. 3d 779, 786-87, 601 N.E.2d 1339, 1344.) Our supreme court has held that in cases of traveling employees, the determination of whether an injury arises out of and in the course of employment depends upon the reasonableness of the specific conduct and whether it might normally be anticipated or foreseen by the employer. (Humphrey v. Industrial Comm’n (1979), 76 Ill. 2d 333, 336, 392 N.E.2d 21, 22-23.) I believe that an employer can clearly foresee that an employee could be injured while seeking medical treatment for a prior work-related injury. The majority distinguishes Taylor on the basis that the claimant in Taylor sought medical treatment during his normal work shift. While I agree that the present case is factually dissimilar in that the employee here sought treatment after work, I see no meaningful relevance to this temporal distinction. It is contrary to the spirit and purpose of the Workers’ Compensation Act to penalize an employee who waits until the end of his shift to seek medical treatment. The Workers’ Compensation Act is remedial in nature and should be liberally construed to reflect its purpose. (Mattern v. Industrial Comm’n (1991), 216 Ill. App. 3d 653, 576 N.E.2d 539.) The more logical and better reasoned view is to relate compensability to whether the employee’s course of conduct in seeking medical treatment for a work-related injury is reasonable under the circumstances. In such cases, the injury should be considered to arise out of and in the course of employment regardless of when the employee sought treatment. I concede that this will open a new area of employer responsibility, but I believe it is a responsibility which is properly the employer’s.